DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/17/2021 have being considered by the examiner.

Reason for Allowance

Claims 1-7, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 02/17/2021 and a thorough search the closest prior arts TOYOOKA et al. (US 20180275832 A1), in view of UCHIYAMA (US 20180120960 A1), and in further view of KANEMARU et al. (US 20170329458 A1), and in further view of KOBAYASHI et al. (US 20150324054 A1), and in further view of OSAMURA et al. (US 20140294233 A1), and in further view of SHAMAIE (US 20130088461 A1), and in further view of TSE et al. (US 20120249422 A1), and in further view of Tsu (US 20110242054 A1), and in further view of Nishihara et al. (US 20090103780 A1), and in further view of Hillis et al. (US 20080013826 A1), and in further view of REKIMOTO et al. (US 20010012001 A1), and in further view of Tan (US 20100073578 A1), and in further view of KIM et al. (US 20120127163 A1), and in further view of MATSUBARA et al. (US 20140253513 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
extracting an area in which an amount of disparity between the first taken image and the second taken image is within a predetermined range out of the difference image as a candidate area in which an image of the pointing element is included as claimed in claim 1. 

With regards to independent claim 6, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
extract an area in which an amount of disparity between the first taken image and the second taken image is within a predetermined range out of the difference image as a candidate area in which an image of the pointing element is included as claimed in claim 6. 

With regards to independent claim 7, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
extract an area in which an amount of disparity between the first taken image and the second taken image is within a predetermined range out of the difference image as a candidate area in which an image of a pointing element configured to perform an operation on the operation surface is included as claimed in claim 7. 


The dependent claim 2-5, are allowable as they are dependent on allowable independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628